In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0894V
                                   Filed: November 17, 2015
                                          Unpublished

****************************
LEO J. JEROME,                           *
                                         *
                    Petitioner,          *     Ruling on Entitlement; Concession;
                                         *     Influenza (“flu”) Vaccine; Shoulder Injury
                                         *     Related to Vaccine Administration
SECRETARY OF HEALTH                      *     (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                      *     (“SPU”)
                                         *
                    Respondent.          *
                                         *
****************************
Carol L. Gallagher, Carol L. Gallagher, Esq. LLC, Linwood, NJ, for petitioner.
Lara A. Englund, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On August 19, 2015, Leo J. Jerome (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that he suffered a shoulder
injury as a result of an influenza (“flu”) vaccine administered to him on September 10,
2014. Petition at 1. The case was assigned to the Special Processing Unit (“SPU”) of
the Office of Special Masters.

        On November 17, 2015, respondent filed a Rule 4(c) report (“Resp’t. Rep.”) in
which she conceded entitlement to compensation. Resp’t. Rep. at 1, 3. Specifically,
respondent opined that petitioner’s alleged injury is consistent with a shoulder injury
related to vaccine administration (“SIRVA”). Id. at 2. She further agreed that the injury
to petitioner’s right shoulder was caused by the administration of the vaccine he
received on September 10, 2014, and that petitioner’s injury is not due to factors
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
unrelated to the administration of that vaccine. Id. at 2-3. Additionally, respondent
stated that the medical evidence reflects that petitioner has suffered the condition for
more than six months. Id. at 3. In light of the foregoing, respondent has concluded that
petitioner’s right shoulder injury is compensable under the Act. Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master